I agree with the Surrogate and the unanimous Appellate Division.
This testator was an attorney, especially experienced in the law relating to decedents' estates. His will, simple and concise, is notably free from verbiage. If his purpose was to make an absolute gift to appellant, without proviso or condition, this will demonstrates that he possessed the skill to express it by the omission of all unnecessary words. When he made the gift "in consideration of the services to be rendered in the probate of this my last Will and Testament," he employed no ambiguous phrase. He must have meant what he said. The language indicates in the clearest terms his expectation that appellant would render services and that, as compensation for such services, she should receive the bequest. Here is an instance where the language of the will must be deemed "to support an inference that the estate was intended to depend upon performance of the condition." (Cunningham v. Parker, 146 N.Y. 29, 33.) The inference must be drawn that this testator expected *Page 110 
his estate to receive a quid pro quo and that in consideration of this gift, his estate would be otherwise free from expenses in the probation of his will. He definitely specified the consideration. His intent must be inferred from his accurate language and the courts below were, in my opinion, entirely justified in refusing to stray beyond the terms of the will or to indulge in speculation regarding some possible purpose at variance with the testator's expression of intent. When appellant, unfortunately for her, was not allowed by the executrix to render services in the probate of the will, the consideration failed and so did the conditional gift.
CRANE, Ch. J., LEHMAN, FINCH and RIPPEY, JJ., concur with LOUGHRAN, J.; O'BRIEN, J., dissents in opinion; HUBBS, J., taking no part.
Ordered accordingly.